AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

Sheet 1
UNITED STATES DISTRICT COURT
Northern District of Florida
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
Vv. )
JUSTIN B. LANE ) Case Number; 3:18CR00044-001
) USM Number: 04411-104
)
) Randall Lockhart, AFPD
) Defendant'sAttorney=—S—=<C—s=“‘—s*S*S*~=<‘<s<“‘<i<CS<S; 272
THE DEFENDANT:
M1 pleaded guilty to count(s) One, Two, Three, and Four — oe Se
C1 pleaded nolo contendere to count(s) a SC ee
which was accepted by the court.
C was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense — Offense Ended Count
18 U.S.C. § 876(c) Mailing Threatening Communications » 8/6/2017 ae One
18 U.S.C. § 2332 Threatened Use of Weapon of Mass Destruction 8/6/2017 Two
18 U.S.C. § 876(c) Mailing Threatening Communications — — BATI2017 Three
The defendant is sentenced as provided in pages 2 through 10 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
C) The defendant has been found not guilty on count(s)
CF Count(s) Cl is Care dismissed on the motion of the United States.

__ Itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

7/17/2019

‘Date of Imposition of Judgment

eso
Signature of Judge Kabape)

M. Casey Rodgers, United States District Judge
Name and Title of Judge

ane 7 209

 

 

 

Date

 

 

 

 

 

 

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1A

Judgment—Page 2 of 10

DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001 :

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 2332 Threatened Use of Weapon of Mass Destruction 8/17/2017 _*. Four

 
AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment —- Page 3 of 10

DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

one hundred and twenty (120) months as to each of Counts One, Two, Three and Four, with said terms to run concurrently
with each other and consecutive to all other sentences previously imposed, both in the Southern District of Florida, Docket
Number 9:12CR80122 and in Palm Beach County, Docket Number 2005CF9770.

WM The court makes the following recommendations to the Bureau of Prisons:

that the Defendant be designated to the Federal Correctional Complex in Coleman, Fiorida. The Court also recommends the
defendant participate in any and all Cognitive Behavior Therapy programs available while in the BOP.

M1 The defendant is remanded to the custody of the United States Marshal.

Cl The defendant shall surrender to the United States Marshal for this district:
at O am © pm. on
C1 as notified by the United States Marshal.

(The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
C before 2 p.m. on
(1 as notified by the United States Marshal.

C1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant deliveredon to
at. ss, -with a certified copy of this judgment.
UNITED STATES MARSHAL
By _

 

DEPUTY UNITED STATES MARSHAL

:
:
i
t
:

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 2A — Imprisonment

Judgment—Page 4 sof 10
DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

ADDITIONAL IMPRISONMENT TERMS

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment program, both
during incarceration and on reentry through a residential reentry center. The court recommends the defendant's placement
into the BOP’s Residential Drug Abuse Program. Additionally, while awaiting placement into RDAP, or, if deemed ineligible
for RDAP due to the time of sentence, or for any other reason, the court orders the defendant to complete Drug Education
classes and fully participate in the BOP’s nonresidential drug abuse treatment program.

 

 

 

 
AO 245B (Rev. 02/18) Judgment ina Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 5 _ of 10
DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

three (3) years as to Counts One and Three, and five (5) years as to Counts Two and Four, with said terms to run
concurrently with each other

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

C The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)
4. [{ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. (check if applicable)
OC You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6. C You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, e¢ seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

7. C1 You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 6_ of 10

DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2, After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

wa

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts gov.

 

Defendant's Signature Date

 

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B — Supervised Release

Judgment—Page _ 7 of 10
DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

ADDITIONAL SUPERVISED RELEASE TERMS

1. The Defendant must be evaluated for substance abuse and mental health, and referred to treatment as determined
necessary through an evaluation process. Treatment is not limited to, but may include, participation in a Cognitive Behavior

Therapy program.

2. The Defendant must submit his person, property, house, residence, and vehicle, to a search conducted by a United
States probation officer. Failure to submit to a search may be grounds for revocation of release. He must warn any other
occupants that the premises may be subject to searches pursuant to this condition. An officer may conduct a search
pursuant to this condition only when reasonable suspicion exists that the Defendant may have violated a condition of his
supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner

 

 

 
AO 245B (Rev. 02/18) Judgment ina Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 8 of —_. 10
DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 400.00 $ $ $ 1,884.91

C1 The determination of restitution is deferred until
after such determination.

_. An Amended Judgment in a Criminal Case (AO 245C) will be entered

W1_ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column elow. However, pursuant to 18 U.S.C. § 3664()), all nonfederal victims must be paid
before the’ United States is paid.

 

Name of Payee Tota! Loss** Restitution Ordered Priority or Percentage ©
Polk County Fire Rescue $1,884.91 $1,884.91 100%
TOTALS $ 1,884.91 $ 1,884.91

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C, § 3612(g).

W| The court determined that the defendant does not have the ability to pay interest and it is ordered that:
1 the interest requirement is waived for the [fine W1 restitution.

[1 the interest requirement forthe 1 fine O restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 1 14-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 1 10A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case :
Sheet 6 — Schedule of Payments i

: Judgment — Page 9 of 10 ;
DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A WM Lump sum payment of $ 400.00 — a due immediately, balance due

(1) notlaterthan
O inaccordancewith OQ C, OF D, O E, or CO F below; or

B  (O Payment to begin immediately (may be combined with Cc, OD,or (CF below); or

C (© Paymentinequaal  _ €8, weekly, monthly, quarterly) installmentsof $ CEA period of
_ __ (e.g., months or years), tocommence (e.g., 30 or 60 days) after the date of this judgment; or
D (Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
_ (e.g., months or years), tocommence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision, or

E [Payment during the term of supervised release will commence within _(e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F  ( Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary pénalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 

 

 

(J Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

 

C1 The defendant shall pay the cost of prosecution.
(‘The defendant shall pay the following court cost(s):

(1 The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) VTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 7 — Denial of Federal Benefits

Judgment—Page 10 of _ 10.
DEFENDANT: JUSTIN B. LANE
CASE NUMBER: 3:18CR00044-001

DENIAL OF FEDERAL BENEFITS
(For Offenses Committed On or After November 18, 1988)

FOR DRUG TRAFFICKERS PURSUANT TO 21 U.S.C. § 862
IT IS ORDERED that the defendant shall be:
C_ ineligible for all federal benefits for a period of

C1 ineligible for the following federal benefits for a period of
(specify benefit(s))

OR

(1 Having determined that this is the defendant’s third or subsequent conviction for distribution of controlled substances, IT IS
ORDERED that the defendant shall be permanently ineligible for all federal benefits.

FOR DRUG POSSESSORS PURSUANT TO 21 U.S.C. § 862(b)
TIS ORDERED that the defendant shall:

(1 be ineligible for all federal benefits for a period of

C1 be ineligible for the following federal benefits for a period of

(specify benefit(s))

Cs successfully complete a drug testing and treatment program.
C1 perform community service, as specified in the probation and supervised release portion of this judgment.

Having determined that this is the defendant’s second or subsequent conviction for possession of a controlled substance, IT

IS FURTHER ORDERED that the defendant shal! complete any drug treatment program and community service specified in this
judgment as a requirement for the reinstatement of eligibility for federal benefits.

Pursuant to 21 U.S.C. § 862(d), this denial of federal benefits does not include any retirement, welfare, Social Security, health,
disability, veterans benefit, public housing, or other similar benefit, or any other benefit for which payments or services are required
for eligibility. The clerk of court is responsible for sending a copy of this page and the first page of this judgment to:

U.S. Department of Justice, Office of Justice Programs, Washington, DC 20531

 

 

 
